Citation Nr: 1130009	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  04-09 441	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30% for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from January to July 1960, May 1968 to October 1969, and January to July 1991.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2005 rating action that granted service connection for Meniere's syndrome and assigned an initial 30% rating from April 2005.  Because the claim for a higher initial rating involves a request for a higher rating following the initial grant of service connection, the Board has characterized it in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).

By decision of February 2010, the Board denied an initial rating in excess of 30% for Meniere's syndrome.  The Veteran appealed the denial to the Court.  By February 2011 Order, the Court vacated the Board's February 2010 decision, and remanded the matter to the Board for compliance with instructions contained in a Joint Motion for Vacatur and Remand of the appellant and the VA Secretary.

The appeal is REMANDED to the RO.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, and the Court's Order, the Board finds that all development action needed to fairly adjudicate the claim on appeal has not been accomplished.

In this case, the Veteran contends that his Meniere's syndrome causes incapacitating dizzy spells.  However, it is unclear from the medical evidence of record whether this is productive of a cerebellar gait.  

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  When a veteran alleges that a service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (A veteran is entitled to a new examination after a 2-year period between the last VA examination and his contention that a disability had increased in severity).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the nature, extent, and degree of severity of the veteran's service-connected Meniere's syndrome and how it impairs him functionally are unclear since his last examinations in February and October 2008, the Board finds that the duty to assist requires that he be afforded a new VA examination to obtain clinical findings pertaining thereto prior to adjudicating the higher initial rating claim on appeal.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain such examination to resolve that issue on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim for an initial rating in excess of 30%.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of the notice of such examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this appeal is hereby REMANDED to the RO for the following action:

1.  The RO should arrange for the Veteran to undergo a VA examination to determine the nature, extent, and degree of severity of his Meniere's syndrome and how it impairs him functionally.  The entire claims folder must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.


The examiner should state whether the veteran's Meniere's syndrome is best characterized by hearing impairment with (a) vertigo less than once a month, with or without tinnitus; (b) attacks of vertigo and cerebellar gait occurring from 1 to 4 times a month, with or without tinnitus; or (c) attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

The doctor should specifically comment as to whether or not the Meniere's syndrome produces a cerebellar gait.  

The physician should also discuss the effect of the veteran's Meniere's syndrome on his employability.   

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report.

2.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the higher initial rating claim on appeal in light of all pertinent evidence and legal authority, to include consideration of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6205 (2010) that provides for rating under either that DC, or by separately rating vertigo, hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The RO should also consider whether staged ratings are warranted.  See Fenderson, 12 Vet. App. at 126.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
5.  Unless the higher initial rating claim on appeal is granted to the veteran's satisfaction, the RO must furnish him and his attorney an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

